 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEX LEONARD AZEVEDO,                               No. 2:19-cv-0012-KJM-DB P
12                        Petitioner,
13            v.                                          ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus
18
     pursuant to 28 U.S.C. § 2254, together with a request to proceed in forma pauperis.
19
            Examination of the affidavit reveals petitioner is unable to afford the costs of this action.
20
     Accordingly, leave to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).
21
            A district court shall “award the writ or issue an order directing the respondent to show
22
     cause why the writ should not be granted, unless it appears from the application that the applicant
23
     or person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate
24
     only where the allegations in the petition are vague or conclusory, palpably incredible, or patently
25
     frivolous or false. See Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting
26
     Blackledge v. Allison, 431 U.S. 63, 75-76 (1977)). On review, the Court finds that petitioner has
27
     failed to provide sufficient factual details in support of his claims.
28
                                                         1
 1          Therefore, IT IS HEREBY ORDERED that:

 2          1. Petitioner is granted leave to proceed in forma pauperis;

 3          2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend

 4   within thirty days from the date of this order;

 5          3. Any amended petition must bear the case number assigned to this action and the title

 6   “Amended Petition”; and

 7          4. The Clerk of the Court is directed to send petitioner the court’s form for application for

 8   writ of habeas corpus.

 9   Dated: May 30, 2019

10

11

12

13   DLB7;
     DB/Inbox/Routine/azev0012.114
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
